Order entered August 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00123-CV

                    SAMUELS AND SONS, LLC, Appellant

                                        V.

   CAROLINE WILLIAMSON, MARY TUCKER, AND JACOB SHAPE,
                        Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00796-D

                                     ORDER

      Before the Court are appellant’s motion to extend time to file brief and

appellees’ response in opposition. We GRANT the motion and ORDER the brief

be filed no later than September 20, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE